Case 1:18-cv-01232-GJQ-PJG ECF No. 167, PagelD.2581 Filed 01/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TODD COURSER
Plaintiff

Vv.

RADISSON HOTELS INTERNATIONAL,
INC., a Delaware corporation, RADISSON
GROUP, INC., a Minnesota corporation,
CARLSON REZIDOR HOTEL GROUP, an
international partnership, BLOCK — 100
LIMITED PARTNERSHIP, a Michigan limited
partnership, and WINEGARDNER &
HAMMONS, INC., an Ohio corporation, and
WINEGARDNER & HAMMONS' HOTEL
GROUP, LLC, a Delaware limited liability
company.

Defendants.

MATTHEW S. DePERNO (P52622)
DePERNO LAW OFFICE, PLLC
Attorney for Plaintiff

951 W. Milham Ave.

P.O. Box 1595

Portage, MI 49081

(269) 321-5064
matthew@depernolaw.com

 

/

 

Case No. 1:18-cv-01232

HON. GORDON J. QUIST

Magistrate: HON. PHILLIP J. GREEN

ANTHONY J. KOSTELLO (P57199)
VANDEVEER GAR7ZIA, P.C.

Attorneys for Defendants Radisson

Hotels International Inc., Radisson Group, Inc.,
Carlson Rezidor Hotel Group, Block 100
Limited Partnership, Winegardner &
Hammons, Inc. and Winegardner & Hammons
Hotel Group LLC

840 West Long Lake Road, Suite 600

Troy, MI 48098

(248) 312-2800/(248) 879-0042 (fax)

akostello@vgpclaw.com

STIPULATED ORDER ADJOURNING CASE MANAGEMENT ORDER

 
Case 1:18-cv-01232-GJQ-PJG ECF No. 167, PagelD.2582 Filed 01/22/21 Page 2 of 2

This matter having come before the Court upon the stipulation of the parties, the Court
being otherwise fully advised in the premises;

IT IS HEREBY ORDERED that the Case Management Order dates are adjourned 60-
days as follows due to the continuing issues with travel and gathering as a result of COVID-19
pandemic that have been exacerbated by the recent increase in cases in the Midwest, thereby

preventing the parties from completing necessary depositions:

Discovery Completed by: March 31, 2021;
Dispositive Motions filed by: April 16, 2021; and
Final Pretrial Conference date to be determined.
Date: January 22, 2021 /s/ Gordon J. Quist

 

HON. GORDON J. QUIST
United States District Court Judge
Stipulated and agreed:

/s/ Matthew S. DePerno

MATTHEW S. DePERNO (P52622)
DePERNO LAW OFFICE, PLLC
Attomey for Plaintiff

/s/ Anthony J. Kostello

ANTHONY J. KOSTELLO (P57199)
VANDEVEER GARZIA, P.C.
Attorney for Defendants
